

116 HR 1510 IH: Premium Relief Act of 2019
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1510IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to provide for a Patient and State Stability Fund.
	
 1.Short titleThis Act may be cited as the Premium Relief Act of 2019. 2.Patient and State StabilityThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following new title:
			
				XXXIVPatient and State Stability Fund
 3401.Establishment of programThere is hereby established the Patient and State Stability Fund to be administered by the Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services (in this title referred to as the Administrator), to provide health benefits coverage funding, in accordance with this title, to the 50 States and the District of Columbia (each referred to in this section as a State) during the period, subject to section 3404(c), beginning on January 1, 2020, and ending on December 31, 2022, for the purposes described in section 3402.
 3402.Use of fundsA State may use the funds allocated to the State under this title for any of the following purposes:
 (1)Helping, through the provision of financial assistance, high-risk individuals who do not have access to health insurance coverage offered through an employer enroll in health insurance coverage in the individual market in the State, as such market is defined by the State (whether through the establishment of a new mechanism or maintenance of an existing mechanism for such purpose).
 (2)Providing incentives to appropriate entities to enter into arrangements with the State to help stabilize premiums for health insurance coverage in the individual market, as such markets are defined by the State.
 (3)Reducing the cost for providing health insurance coverage in the individual market and small group market, as such markets are defined by the State, to individuals who have, or are projected to have, a high rate of utilization of health services (as measured by cost) and to individuals who have high costs of health insurance coverage due to the low density population of the State in which they reside.
 (4)Promoting participation in the individual market and small group market in the State and increasing health insurance options available through such market.
 (5)Promoting access to preventive services; dental care services (whether preventive or medically necessary); vision care services (whether preventive or medically necessary); or any combination of such services.
 (6)Maternity coverage and newborn care. (7)Prevention, treatment, or recovery support services for individuals with mental or substance use disorders, focused on either or both of the following:
 (A)Direct inpatient or outpatient clinical care for treatment of addiction and mental illness. (B)Early identification and intervention for children and young adults with serious mental illness.
 (8)Providing payments, directly or indirectly, to health care providers for the provision of such health care services as are specified by the Administrator.
 (9)Providing assistance to reduce out-of-pocket costs, such as copayments, coinsurance, premiums, and deductibles, of individuals enrolled in health insurance coverage in the State.
						3403.State eligibility and approval; Default safeguard
						(a)Encouraging State options for allocations
 (1)In generalTo be eligible for an allocation of funds under this title for a year during the period described in section 3401 for use for one or more purposes described in section 3402, a State shall submit to the Administrator an application at such time (but not later than March 31 of the previous year) and in such form and manner as specified by the Administrator and containing—
 (A)a description of how the funds will be used for such purposes; and (B)such other information as the Administrator may require.
 (2)Automatic approvalAn application so submitted is approved unless the Administrator notifies the State submitting the application, not later than 60 days after the date of the submission of such application, that the application has been denied for not being in compliance with any requirement of this title and of the reason for such denial.
 (3)One-time applicationIf an application of a State is approved for a year, with respect to a purpose described in section 3402, such application shall be treated as approved, with respect to such purpose, for each subsequent year through 2022.
							(b)Default Federal safeguard
 (1)In generalIn the case of a State that does not have in effect an approved application under this section for 2020, 2021, or 2022, the Administrator, in consultation with the State insurance commissioner, shall use the allocation that would otherwise be provided to the State under this title for such year, in accordance with paragraph (2), for such State.
 (2)Required use for market stabilization payments to issuersSubject to section 3404(a), an allocation for a State made pursuant to paragraph (1) for a year shall be used to carry out the purpose described in section 3402(2) in such State by providing payments to appropriate entities described in such section with respect to claims that exceed $50,000 (or, with respect to allocations made under this title for 2021 or a subsequent year during the period specified in section 3401, such dollar amount specified by the Administrator), but do not exceed $350,000 (or, with respect to allocations made under this title for 2021 or a subsequent year during such period, such dollar amount specified by the Administrator), in an amount equal to 75 percent (or, with respect to allocations made under this title for 2021 or a subsequent year during such period, such percentage specified by the Administrator) of the amount of such claims.
							3404.Allocations
 (a)AppropriationFor the purpose of providing allocations for States (including pursuant to section 3403(b)) under this title there is appropriated, out of any money in the Treasury not otherwise appropriated, $2,500,000,000 for each of years 2020 through 2022.
						(b)Allocations
 (1)PaymentFrom amounts appropriated under subsection (a) for a year (beginning with 2020 and ending with 2022), the Administrator shall, with respect to a State and not later than January 1 of such year, allocate for such State (including pursuant to section 3403(b)) the amount determined for such State and year under paragraph (2).
 (2)Allocation amount determinationsFor purposes of paragraph (1), the amount determined under this paragraph for a year for a State is an amount determined in accordance with an allocation methodology specified by the Administrator.
 (c)Annual distribution of previous year’s remaining fundsIn carrying out subsection (b), the Administrator shall, with respect to a year (beginning with 2021 and ending with 2023), not later than March 31 of such year—
 (1)determine the amount of funds, if any, from the amounts appropriated under subsection (a) for the previous year but not allocated for such previous year; and
 (2)if the Administrator determines that any funds were not so allocated for such previous year, allocate such remaining funds, in accordance with the allocation methodology specified pursuant to subsection (b)(2)—
 (A)to States that have submitted an application approved under section 3403(a) for such previous year for any purpose for which such an application was approved; and
 (B)for States for which allocations were made pursuant to section 3403(b) for such previous year, to be used by the Administrator for such States, to carry out the purpose described in section 3402(2) in such State by providing payments to appropriate entities described in such section 3402(2) with respect to claims that exceed $1,000,000,
								with, respect to a year before 2023, any remaining funds being made available for allocations to
 States for the subsequent year.(d)AvailabilityAmounts appropriated under subsection (a) for a year and allocated to States in accordance with this section shall remain available for expenditure through December 31, 2023.
 (e)LimitationAmounts appropriated under subsection (a) for a year (beginning with 2020 and ending with 2022) are subject to the requirements and limitations under sections 506 and 507 of division H of Public Law 115–31 in the same manner and to the same extent as if such amounts for such year were appropriated under such division..
 3.Aligning qualified health plan grace period requirements with state law grace period requirementsSection 1412(c)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18082(c)(2)) is amended—
 (1)in subparagraph (B)(iv)(II), by striking a 3-month grace period and inserting a grace period specified in subparagraph (C); and (2)by adding at the end the following new subparagraph:
				
 (C)Grace period specifiedFor purposes of subparagraph (B)(iv)(II), the grace period specified in this subparagraph is— (i)for plan years beginning before January 1, 2020, a 3-month grace period; and
 (ii)for plan years beginning during 2020 or a subsequent year, such grace period for non-payment of premiums before discontinuing coverage as is applicable under the State law of the State in which the Exchange operates to health insurance coverage offered in the individual market (or, in the case such a State law is not in place for the State involved, a 1-month grace period)..
			